DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on January 13, 2022.  In virtue of this filing:
Claims 6, 11 and 16-19 are cancelled; and thus,
Claims 1-5, 7-10, 12-15 and 20-22 are now pending in the instant application.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953 of record) in view of Kido et al. (US 2017/0311414).

    PNG
    media_image1.png
    645
    882
    media_image1.png
    Greyscale

With respect to claims 1 and 20, DeJonge discloses in figure 1 a control apparatus and a method thereof of a light emitting diode (102, e.g., LED load including a plurality of LEDs), comprising a storage unit (170, e.g., a memory as a storage unit) that stores table information indicating a combination of a magnitude and a cycle of luminance and the number of times of the combinations (paragraph 0067, e.g., “… determine the magnitude of the target load current … and the burst duty cycle … retrieving the values from memory as via a lookup table …”); and a control section (150, e.g., control circuit) that controls the light emitting diode in accordance with a control pattern (having a control pattern via a communication link between the memory 170 and the control circuit 150) in which the combination of the magnitude and the cycle of the luminance indicated in the table information is repeated up to the number of times of the combinations (figures 6-12 show repeating time period features for controlling thereof), 
DeJonge does not explicitly disclose that wherein the function value refers to a change in luminance values during a time period of a predetermined pattern.
Kido discloses in figures 1 and 4 a control apparatus comprising a light source (31), a storage unit (32) and a control section (33), wherein a function value refers to a change in luminance values during a time period of a predetermined pattern (figure 4 shows a function of luminance values during times of predetermined patterns thereof).

    PNG
    media_image2.png
    365
    561
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DeJonge having a luminance function feature thereof as taught by Kido for the purpose of illuminating the object with the illumination light with the at least one of dimming, a color, and an emission time controlled thereof since this configuration .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953 of record) and Kido et al. (US 2017/0311414), and further in view of Taipale et al. (US 2013/0181630 of record).
With respect to claim 2, the combination of DeJonge and Kido disclose all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising a plurality of storage devices that function as the storage unit; and a control circuit that functions as the control section, wherein the storage device usable by the control circuit is changed according to an operation mode in a plurality of operation modes having different power consumption from one another.
Taipale discloses in figures 1 and 3A-3B a control apparatus of a light emitting diode (104, e.g., LED load) comprising a plurality of storage devices (218, 362, e.g., memory devices for storing control data thereof) that function as the storage unit; and a control circuit (360, e.g., microprocessor) that functions as the control section, wherein the storage device usable by the control circuit is changed according to an operation mode in a plurality of operation modes having different power consumption from one another (paragraph 0048, e.g., having a dimmer mode and a digital communication mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of DeJonge and Kido with a plurality of storage devices and control features thereof as taught by Taipale for the purpose of controlling a desired lighting intensity and brightness level of the light source since this configuration for the .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953 of record) and Kido et al. (US 2017/0311414) in view of Taipale et al. (US 2013/0181630 of record) and further in view of Williams (US 2018/0146520 of record).
With respect to claim 3, the combination of DeJonge, Kido and Taipale disclose all claimed limitations, as expressly recited in claims 1-2, wherein the plurality of storage devices includes a memory (170, e.g., a memory) connected to the control circuit (see figure 1 of DeJonge), except for specifying that the plurality of storage devices include register included in the control circuit.
Williams discloses in figure 7 a control apparatus of a light emitting diode (57a-57n, e.g., LEDs) comprising a control circuit (69a-69z, e.g., formed as an IC driver or controller), wherein the plurality of storage devices (75a-75n) include register included in the control circuit (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of DeJonge, Kido and Taipale with registers thereof as taught by Williams for the purpose of controlling the timing periods of each LED channel thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 4, the combination of DeJonge, Kido, Taipale and Williams disclose that wherein the control circuit is capable of using the register and the memory in a normal operation mode, and the control circuit is capable of using only the register in an energy 
With respect to claim 5, the combination of DeJonge, Kido Taipale and Williams disclose that wherein at least some pieces (paragraph 0065 of DeJonge, e.g., having a number of cycles included in the active state period stored thereof) of information among the table information stored in the memory are stored in the register, and the control circuit controls the light emitting diode in accordance with the at least some pieces of information stored in the register in the energy saving operation mode (see paragraph 0065 of DeJonge).
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reasons for indicating the allowable subject matter of claims 21-22 were provided in the previous office action mailed on October 26, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 14, 2022